                Case 2:09-bk-26198-BR         Doc 74-1 Filed 01/21/21 Entered 01/21/21 16:52:23                Desc
                                                Main Document Page 1 of 3



                           NONPROFIT LEGAL SERVICES, INC.
                      1    Adam Dolce, Esq. [SBN 310112]
                      2    414 Yale Avenue, Suite B                                 FILED & ENTERED
                           Claremont, CA 91711
                      3    Telephone: (909) 542-9030
                           Fax: (909) 992-3554                                            JAN 21 2021
                      4    Email: thenonprofitlawfirm@gmail.com
                      5                                                              CLERK U.S. BANKRUPTCY COURT
                           Attorney for Debtor/Moving Party, KENYA RUIZ              Central District of California
                                                                                     BY toliver    DEPUTY CLERK
                      6
                      7
                      8                         UNITED STATES BANKRUPTCY COURT

                      9                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES

                    10
                    11     IN RE:                                     Case No. 2:09-bk-26198-BR
                    12                                                Before: Hon. Barry Russell
                                 RUBEN RUIZ; and
                    13           KENYA RUIZ,
                                                                      ORDER GRANTING DEBTOR KENYA
                    14                       Debtors.                 RUIZ’S MOTION TO DISGORGE ALL
                    15                                                FEES/COSTS PAID TO ATTORNEY
                                                                      GREGORY L. BOSSE
                    16
                                                                      Hearing Date/Time
                    17                                                Date: January 19, 2021
                    18                                                Time: 2:00pm
                                                                      Place: via www.Zoomgov.com
                    19
                    20
                    21           This matter is before the Court on Debtor and Moving Party KENYZ RUIZ’s

                    22     “Motion to Disgorge All Fees/Costs Paid to Attorney Gregory L. Bosse” (ECF 51). This
                    23     Motion is set for hearing on January 19, 2021 at 2:00pm via the Court’s Zoom for
                    24
                           Government-platform. As part of her supporting papers, Ms. Ruiz seeks disgorgement
                    25
                           in an amount equal to $24,577.15 (per ECF 51, p. 2, ¶ 2; ECF 55-6 [Fig 1.8]).
                    26
                    27           Pursuant to Local Bankruptcy Rule 9013-1(f)(1), Mr. Bosse’s opposition to this

                    28     motion to disgorge was due fourteen days prior to the date designated for hearing, or by

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                  1
     909-293-8449
                                                ORDER GRANTING KENYA RUIZ’S MOTION TO DISGORGE
                                                              IN RE KENYA RUIZ
                Case 2:09-bk-26198-BR         Doc 74-1 Filed 01/21/21 Entered 01/21/21 16:52:23          Desc
                                                Main Document Page 2 of 3



                           January 5, 2021.
                      1
                      2           On January 7, 2021, Ms. Ruiz filed a notice of non-opposition by Mr. Bosse (ECF

                      3    63). Under Local Bankruptcy Rules 9013-1(f)(3) and 9013-1(h), the Court therefore
                      4    treats Mr. Bosse’s non-opposition as consent to this Court’s authority to grant Ms. Ruiz’s
                      5
                           Motion to Disgorge.
                      6
                                 The Court, having reviewed Kenya Ruiz’s Motion, the declarations and exhibits in
                      7
                      8    support thereof (ECF 50 and 55, respectively), Ms. Ruiz’s Request for Judicial Notice

                      9    (ECF 52) and exhibits in support thereof, as well as Ms. Ruiz’s corresponding Motion for
                    10     Sanctions (ECF 50), together with the record in general and Mr. Bosse’s non-opposition,
                    11
                           determines that a hearing on the Motion is not required nor necessary under Local
                    12
                           Bankruptcy Rule 9013-1(j)(3).
                    13
                    14           The Court further rules as follows:

                    15           1. Kenya Ruiz’s Request for Judicial Notice at ECF 52 is GRANTED;
                    16           2. Kenya Ruiz’s Motion to Disgorge at ECF 51 is GRANTED;
                    17
                                 3. Gregory L. Bosse is ordered to disgorge $24,577.15, representing the total
                    18
                                     fees and costs he was paid in his prior representation of Kenya Ruiz, by check
                    19
                    20               or money order made payable to the “Law Office of Adam Dolce – Lawyer

                    21               Trust Account” within fourteen (14) days of the date this order is entered;
                    22           4. The Court’s disgorgement order is in addition to its sanction order granted
                    23
                                     concurrently herewith; and
                    24
                    25
                    26
                    27
                    28
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   2
     909-293-8449
                                                 ORDER GRANTING KENYA RUIZ’S MOTION TO DISGORGE
                                                               IN RE KENYA RUIZ
                Case 2:09-bk-26198-BR               Doc 74-1 Filed 01/21/21 Entered 01/21/21 16:52:23     Desc
                                                      Main Document Page 3 of 3



                      1
                      2             5. Hearing as to this Motion, set for January 19, 2021 at 2:00pm, is vacated.

                      3     ###
                      4
                      5
                      6
                      7
                      8
                      9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                           Date: January 21, 2021
                    25
                    26
                    27
                    28
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                       3
     909-293-8449
                                                     ORDER GRANTING KENYA RUIZ’S MOTION TO DISGORGE
                                                                   IN RE KENYA RUIZ
